Citation Nr: 0423740	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right renal carcinoma, 
status post radical right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1955 through October 1958.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In April 2004, the veteran had a hearing at the RO before 
the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for 
right renal cell carcinoma, status post right radical 
nephrectomy.  He contends that such disability is primarily 
the result of injuries sustained in an automobile in service 
in June 1956.  In the alternative, he contends that it is 
the result of his service-connected hernia of the right 
latissimus dorsi.  

From February 26 through March 10, 2001, the veteran was 
admitted to Saint Mary's Medical Center Campus, where he 
underwent a right radical nephrectomy for the treatment of 
right renal cell carcinoma.  His physician was T. W. W., 
M.D.  The discharge summary shows that the veteran's history 
and physical could be found on a dictated form.  That form 
has not been associated with the claims folder.

Later in March 2001, on VA Form 21-4142, the veteran 
reported that in addition to his hospitalization in February 
and March 2001, he had been seen at Dr. W.'s office on March 
13, 2001, and March 30, 2001.  Records of those visits have 
not been associated with the claims folder.

During his April 2004 hearing, the veteran reported that 
from 1958 through 1974, he had received back treatment from 
a Dr. Schlepper and from a chiropractor, Dr. Peterson.  He 
also reported that from 1974 to the present, he had received 
treatment for his back and kidneys from unspecified health 
care providers, including a chiropractor.  The records of 
such treatment have not been associated with the veteran's 
claims folder.

During his hearing, the veteran testified that T. W. W., 
M.D., had indicated that the veteran's right renal carcinoma 
was etiologically related to the injuries sustained in the 
June 1956 automobile accident.  Dr. W.'s opinion has not 
been associated with the claims folder.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek 
to provide; (3) the information and evidence that the 
veteran is expected to provide; and (4) the need to furnish 
the VA any evidence in his possession that pertains to any 
of his claims, i.e., something to the effect that he should 
give the VA everything he has pertaining to his claims. 

Inasmuch as there may be additional outstanding evidence in 
this case, the Board is of the opinion that further 
development of the record is warranted prior to further 
consideration by the Board.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The following actions are to be 
performed: 

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of his claim, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

2.  Request that the veteran furnish the 
names and addresses of Dr. Schlepper and 
Dr. Peterson, D.C., who treated him 
between 1958 and 1971.  Then contact 
those individuals directly and request 
that they each furnish records 
reflecting the veteran's treatment for 
back disability and/or a kidney 
disorder.  Also contact the veteran and 
request that he furnish any such records 
in his possession.

3.  Request that the veteran furnish the 
names and addresses of any health care 
providers, including, but not limited 
to, chiropractors, who have treated him 
for kidney and/or back disability since 
1974.  Then contact those individuals 
directly and request that they furnish 
records reflecting such treatment.  Also 
contact the veteran and request that he 
furnish any such records in his 
possession.

4.  Contact Saint Mary's Medical Center 
Campus and request the dictated form 
containing the veteran's history and 
physical obtained during his 
hospitalization from February 26 through 
March 10, 2001.  Also contact the 
veteran and request that he furnish any 
such records in his possession.

5.  Request records of treatment from T. 
W. W., M.D., including records of the 
office visits on March 13, 2002, and 
March 30, 2001, which were noted by the 
veteran on the March 2001 VA Form 21-
4142.  In addition, inform Dr. W. that 
the veteran has indicated that Dr. W. 
has stated that trauma to the kidney - 
first through the automobile accident in 
service and then again with a kidney 
stone in 1974 -- was a good probable 
cause as to the etiology of the 
veteran's right renal cell carcinoma 
(April 2004 Board Hearing Transcript at 
6) and ask Dr. W. to submit a written 
version of any such opinion regarding a 
connection or relationship between the 
veteran's right renal cell carcinoma and 
an injury sustained or disease 
contracted by the veteran during service 
in the 1950s including the veteran's 
service-connected hernia of the right 
latissimus dorsi.  Dr. W. should set 
forth the rationale for his opinions and 
conclusions by referring to pertinent 
matters involved in this case 
specifically or by explaining the nature 
of renal carcinoma generally.

6.  Inform the veteran that VA has 
requested treatment records and the 
medical opinion from Dr. W. that he 
referred to at the April 2004 hearing 
before the Board and that VA will make 
reasonable efforts to see that this 
evidence is received by VA from Dr. W.  
38 C.F.R. § 3.159(c)(i).  Inform the 
veteran if the evidence requested from 
Dr. W. is not received.

7.  Schedule the veteran for a VA 
examination by an examiner who, in 
addition to conducting an examination of 
the veteran, will also review the 
medical reports in the claims file, 
including the service medical records, 
and render an opinion as to whether it 
is at least as likely as not that the 
veteran's right renal cell carcinoma was 
the result of an injury or disease 
incurred in service in the 1950s as 
opposed to its being due to some other 
factor or factors.  In addition, the VA 
examiner should state whether it is at 
least as likely as not that the 
veteran's right renal cell carcinoma was 
proximately due to or proximately 
aggravated, i.e., worsened, by the 
service-connected hernia of the right 
latissimus dorsi as opposed to its being 
due to some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)  With regard to aggravation, it 
should be noted that there must be an 
actual increase in disability resulting 
from the carcinoma which can be said to 
be due to aggravation by the service-
connected hernia of the right latissimus 
dorsi.  Temporary or intermittent flare-
ups of an injury or disease are not 
sufficient to be considered aggravation 
unless the underlying condition, as 
contrasted to symptoms, is worsened.  
The examiner should set forth the 
rationale for his opinions and 
conclusions by referring to pertinent 
matters involved in this case 
specifically or by explaining the nature 
of renal carcinoma generally.

8.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any additional VA 
examinations or requests for any 
additional opinions from a VA 
examiner/health care provider which the 
RO deems is necessary in order to decide 
the claim.  Then readjudicate the issue 
of entitlement to service connection for 
right renal cell carcinoma, status post 
right radical nephrectomy.  If the 
benefits sought on appeal are not 
granted to the appellant's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on that 
issue.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  It must also be emphasized that the veteran need 
take no action until he is notified to do so.



	                  
_________________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



